10

sl

12

13

14

i)

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-04691 Document1 Filed 06/08/21 Pagelof5 Page ID#:1

BOBBY TAMARIL, ES PRN 297178]
CALIFORNIA LAW GROUP
apo Sherman Oaks Avenue
herman Oaks, California 91403
Tent (818) 676-9800
Fax: (818) 788-2559

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

CARMELA BUSTOS GOMEZ, an
Individual; KEVIN GOMEZ GARCIA, a
Minor, and ALEJANDRA
HERNANDEZ, a Minor, by and through
their Guardian Ad Litem, CARMELA
BUSTOS GOMEZ,

Plaintiffs,

VS.

UNITED STATES OF AMERICA,
COURTNEY HOWARD, an Individual;
and DOES 1! through 20, Inclusive,

Defendants.

 

Case No.:
[Assigned for all Purposes to Hon.

, District Judge]

COMPLAINT FOR NEGLIGENCE;
REQUEST FOR JURY TRIAL; AND
MEDIATION ASSIGNMENT

[PETITION FOR APPOINTMENT
OF GUARDIAN AD LITEM FOR
INFANT AND INCOMPETENT
FILED CONCURRENTLY
HEREWITH]

Plaintiff, CARMELA GOMEZ, alleges as follows:

1. In the instant action, jurisdiction is based on the provisions of 28 U.S.

Code § 1346 (a)(2),(b)(1), which provides that an action against the United States

for damages from injury is to the Federal Court.

 

COMPLAINT FOR NEGLIGENCE; REQUEST FOR JURY TRIAL; AND MEDIATION
ASSIGNMENT[PETITION FOR APPOINTMENT OF GUARDIAN AD LITEM FOR INFANT AND
INCOMPETENT FILED CONCURRENTLY HEREWITH]

 
10

Li

12

13

14

15

16

17

18

19

20

al

22

23

24

25

26

27

28

 

 

Case 2:21-cv-04691 Document1 Filed 06/08/21 Page2of5 Page ID #:2

2. Plaintiff, CARMELA GOMEZ, is an individual and a citizen of the
State of California.

3. Plaintiff, KEVIN GOMEZ GARCIA, is the minor child of Plaintiff,
CARMELA GOMEZ, and is an individual and a citizen of the State of California.

4, Plaintiff, ALEJANDRA GOMEZ, is the minor child of Plaintiff, and
an incompetent person, and a citizen of the State of California.

5. Plaintiff, CARMELA BUSTOS GOMEZ, will seek appointment as
Guardian ad Litem for Plaintiffs, Kevin Gomez Garcia and Alejandra Gomez, as
minors, and an incompetent, unable to represent their own interests.

6. Defendant, United States, is the entity which governs, controls and
manages the Federal Bureau of Investigation (sometimes referred to herein as the
“F BL”), who hired and/or employed Defendant, COURTNEY HOWARD, as an
agent or other employee.

7. On information and belief, Defendant, Courtney Howard, is an
individual, and Citizen of the United, States, and an employee and/or agent for the
Federal Bureau of Investigation, which Plaintiff is informed and believes, and on
that basis alleges, is an employee, of the United States, and at said time and place,
was operating a Honda Odyssey vehicle bearing License No. 6MDG541, which

Vehicle was involved in the accident complained of herein.

 

COMPLAINT FOR NEGLIGENCE; REQUEST FOR JURY TRIAL; AND MEDIATION
ASSIGNMENT|PETITION FOR APPOINTMENT OF GUARDIAN AD LITEM FOR INFANT AND
INCOMPETENT FILED CONCURRENTLY HEREWITH]

2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-04691 Document1 Filed 06/08/21 Page3of5 Page ID #:3

8. ‘The amount in controversy in the within action meets the
jurisdictional limit for a Federal court claim, based on medical expenses incurred
and pain and suffering damages incurred by the Plaintiff.

FEDERAL TORT CLAIM PRESENTMENT AND DENIAL

9. As more fully set forth hereinbelow, Plaintiff suffered injuries and
damages during an accident with a vehicle owned, operated, maintained and
controlled by an authorized representative of the United States during an accident
on November 15, 2019.

10. The accident occurred at a McDonald’s restaurant parking lot at 1118
Slauson Avenue, Los Angeles, at the intersection of Slauson Street and Central

Avenue, and this Court is the proper venue.

11. Onor about March 2, 2021, and mailed by Certified Mail, on or about
March 4, 2021, Form 95 Claim for Damage, Injury or Death was submitted to the
U.S. Department of Justice, Federal Bureau of Investigation, Los Angeles Division.

12. Onor about April 27, 2021, the U.S, Department of Justice, Federal
Bureau of Investigation, responded to the Claim by Certified Mail, stated (a) as to
the claims of minor Plaintiffs, Kevin Gomez Garcia, and Alejandra Hernandez, the
Claims were denied; and (2) as to the claims of Carmela Bustos Gomez, a di
minimis offer was made, which is rejected by this Complaint. A true and correct

copy of the Denial Letters are attached hereto as Exhibit “1”.

 

COMPLAINT FOR NEGLIGENCE; REQUEST FOR JURY TRIAL; AND MEDIATION
ASSIGNMENT[PETITION FOR APPOINTMENT OF GUARDIAN AD LITEM FOR INFANT AND
INCOMPETENT FILED CONCURRENTLY HEREWITH]

3

 
id

il

i2

i3

14

15

16

i7

i8

i9

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-04691 Document1 Filed 06/08/21 Page4of5 Page ID#:4

13. Plaintiff has timely brought the claim within the six month period
provided in 28 U.S.C. § 2401(b) and prior to the lapse of the State of California
Statute of Limitations which occurs two (2) years after the claim arises.

FIRST CAUSE OF ACTION
(NEGLIGENCE)

14. Plaintiff realleges Paragraphs 1| through 13 as if set forth in full hereat.

15. The accident occurred when Defendant, Courtney Howard, put her
vehicle into reverse at a McDonald’s restaurant parking lot at 1118 Slauson
Avenue, Los Angeles, at the intersection of Slauson Street and Central Avenue,
and struck Plaintiffs vehicle causing damage and injuries to the Plaintiffs herein.

16. The impact caused each Plaintiff to suffer personal injuries, pain and
suffering, and other damages.

PRAYER

As a result of the actions of Defendants and each of them, Plaintiffs have
suffered the following:

(a) Damage for treatment for personal injuries in an amount of not less
than $75,000;

(b) Damage for pain and suffering;

(c) Damage for loss of earnings (as to Plaintiff, Carmela Bustos Gomez);

(d) Damage for loss of earnings’ capacity and future loss of earnings (as

to all Plaintiffs);
COMPLAINT FOR NEGLIGENCE; REQUEST FOR JURY TRIAL; AND MEDIATION
ASSIGNMENT|[PETITION FOR APPOINTMENT OF GUARDIAN AD LITEM FOR INFANT AND
INCOMPETENT FILED CONCURRENTLY HEREWITH]
4

 
10

il

12

13

14

15

16

17

38

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cv-04691 Document1 Filed 06/08/21 Page5of5 Page ID#:5

(e) Such other and further relief'as this Court deems just and proper.

DATED: May 10, 2021 CALIFORNIA LAW GROUP, APLC

By: __/s/ Bobby Tamari
BOBBY TAMARI, ESQ.
Attorneys for Plaintiffs

 

COMPLAINT FOR NEGLIGENCE, REQUEST FOR JURY TRIAL; AND MEDIATION
ASSIGNMENT[PETITION FOR APPOINTMENT OF GUARDIAN AD LITEM FOR INFANT AND
INCOMPETENT FILED CONCURRENTLY HEREWITH]

5

 
